Earl Warren: Number 134, William C. Greene versus United States of America. Mr. Heller you may proceed.
James H. Heller: Mr. Chief Justice may it please the Court. This is the first of four cases this week involving multiple punishment questions. It's one of two narcotics cases. It also involves a second question which was injected as we contend by the Court of Appeal's own opinion that kind of question commonly arises in cases such as this where there arose some multiple kind of punishment issues, but it's conceptually the same question. The facts are these. This case began in the United States District Court for the District of Columbia on a 15-count indictment. And I think probably the principal problem in stating the facts in this case is just to sort out the various counts in the indictment and get them arranged in my mind and in the court's mind. For that purpose both the Government and myself have in their briefs put charts about this indictment, ours is at Page 8 of our brief and the Government's is at Page 5. The Government's chart is a little more inclusive because it includes counts 1 through 3, which are not directly at issue before this Court. But I prefer my chart because I think it indicates in a rather graphic way what happened with the last 12 counts in this indictment. The first count was a conspiracy count, and the second and third counts charged violations of one of the three narcotics laws involved in this case. The second and third counts refer each to a single date. I should say by the way that all the events in this case except one last event occurred in January of 1955 about 4 years ago. Now the statutes which are involved in the case are precisely the statutes which we were before the court in Gore versus United States last year and they are also the statutes in the pattern of prosecution I should say is the same in the last 12 counts as it is in Gore except that here we have a new wrinkle, a wrinkle in which a single sale because it occurred in two installments is broken down into two basic transactions, three counts apiece. And therefore when we have two sales thus broken down into two deliveries apiece and each multiplied by three times we get the last 12 counts in the case, which are shown in the chart on Page 8 of my brief.
Felix Frankfurter: The sales was separate?
James H. Heller: The sales are -- are clearly, if I may set aside the first two counts Your Honor they're only background material. The sales involved in the last two counts are two sales, one on the 21st of January extending through the 23rd and one on the 29th of January extending over midnight and to the 30th. Now, in each case if -- if the chart on Page 8 is looked at there was money given at the initial meeting or before the initial meeting to deliver some of the capsules but at that time Barbara Floyd who was indicated along with the petitioner but turned out to be a major government witness she was doing the actual delivering. At each time she came to the disguised government agent and she said, “I don't them all will you meet me here or there later on and I'll deliver the rest of them to you.” And that is the pattern by the way, the pattern in these sales and in the two earlier ones which aren't directly at issue is that a government agent named Fialkewicz approached Barbara Floyd the first two times he did it, so far as is known completely remotely from petitioner. There isn't any indication that petitioner was directly involved in the sense of scienter and knowledge of what was going on between Floyd and the government agent. He asked her, he said, he was an addict and he needed to get narcotics and he asked her if she could obtain them for him. And she said on the 14th of January which is the first date she said meet me later tonight at a certain spot. She took his money, she went away, she came back and she met him and she had the narcotics capsules. She says that in the mean time she went to petitioner's house and got the -- gave him the money and got the capsules and returned. And the second event is not even like that. It -- it involved solely Barbara Floyd and Fialkewicz which they went directly from their meeting to her house, where she went inside and got the capsules in exchange for the money in her own bed room. And she said these were capsules from Willam Greene that I had had.Her testimony on that score appears on, appears on Page 24 of the record. Now, then coming to the last two transactions I would ask the Court to concentrate on counts four to six, that is, the first three counts in the first sale and counts 10 to 12, that is, the second three counts in the second sale. I ask you to do that because those are the six counts which we tentatively agree, at least, the parties are the only ones before the Court. I can explain why that's tentative a little later on. But it involves the ambiguity of the Court of Appeals' opinion. In those cases there isn't any question but that the petitioner knew that Barbara Floyd was delivering narcotics to a third person. He may not have known whether it was Fialkewicz or what the man was or there is no direct testimony as to what Barbara Floyd told him but it is clear why Barbara Floyd was doing this. She said she thought he was an addict and she felt sorry for them having personally taken narcotics herself and she decided to get the drugs for him. But she said she knew nowhere to get drugs, so she turned to petitioner. Now, she was a friend of petitioner's and this is how petitioner becomes involved in this case so far as motivation is concerned. But there isn't any doubt from the evidence that he was physically involved in the case because Barbara Floyd went to him, got the narcotics having given him the money, then came back and met Fialkewicz on each of these dates. First time always said, “I don't have any. I don't have any more right now. Will you meet me later?” In one case it took two days to get a hold of the remaining narcotics, and the other time it was slightly after midnight. Now there is one rather inculpating remark in the evidence --
Earl Warren: In each of those -- in each those sales, Mr. Heller, was the money paid at one time?
James H. Heller: Yes in each -- at the -- at the first meeting -- at the first delivery meeting I should --
Earl Warren: Yes.
James H. Heller: -- say there were phone calls and early arrangements but at the first --
Earl Warren: Yes.
James H. Heller: -- delivery meeting all the money is turned over to Barbara Floyd if it hadn't been already. Now on the 21st there is a slight variation, the money was given to her in the morning and the delivery, first delivery occurred at night. But the money was always in her hands by the time she had delivered the initial part of the narcotics and then she said I have to get more. Now, there is one inculpating statement in the record and I don't, I don't think it would be candid to duck it. Later on, February 2nd, Fialkewicz called the house where he had always contacted Barbara Floyd and he got instead the petitioner, it was the petitioner's house. And he said, “Is Barbara Floyd there?” And he, and petitioner said no. Of course this is all testimony of Fialkewicz. He said, “No, she's not there, but what is it?” Now, maybe I think instead of trusting to my memory if I can find you the exact spot in the record it would be -- it would be a good deal safer. These events I think are testified to at 90 and 91. No, I'm sorry, they are not. Excuse me, they're at 88 in the record. I think the testimony actually starts on 87 and he says, “This is Jimmy Lee,” this was pseudonym that he was using as incognito and they chatted for a while. And he says, “I want to pick up 30,” around Page 88, “30 capsules or 30 dollars?” Says petitioner, “30 capsules.” “Well I take care of you.” I said, “Is Barbara there?” And he said, “No, she delivered for me.” Now, I -- I've gone out of my way to emphasize that because it is probably the most disastrous direct statement of -- of petitioner's in the record and yet I think even that is open to ambiguity, when you consider that everything the petitioner did in this case, so far as the government's own major case is concerned, is shown to derive from Barbara Floyd. This I think sets the background for the question which we have here in the substantive aspect of this case which is in part the Gore question again and which is in part very like the Harris question which is in the case to be argued following mine. That is, in part we have the question of whether three narcotics laws should be applied to a single sale simultaneously to cumulate judgments and punishment. And in part we also have the question of if Blockburger is still adhered to at the end of this case, how does it work? What does the rule mean and how does it apply? Particularly how is it applied in terms of evidence? Before I come to that I think it's relevant to know in this case what the sentence was imposed by the trial judge, what he said at the sentencing and also what the Court of Appeals did. The sentencing judge was Judge Holtzoff who was also the trial judge and his sentencing remarks appear at Page 125 and 126 of this record. And he says, “This is a narcotic offense of an ‘exceedingly aggravated character,' because apparently this defendant has been dealing in narcotics in large quantities for a considerable period of time. Some of the counts involved quantities as large as 40 capsules. There are 15 counts in this indictment.” And then he proceeds to sentence him picking out three counts, counts two, four and seven for consecutive sentences and the other 12 to run concurrently with each other and with those three in a manner which I'm not entirely -- will be able to solve myself. But that in substance was the sentence and the case was brought to the Court of Appeals and the majority in the Court of Appeals wrote a cryptic opinion which appears on Pages 131 and 132 in which it said, “The record supports at least five of the sentences that were to run concurrently with the three consecutive sentences. It, therefore, supports the aggregate sentence. We need not decide whether it supports the consecutive sentences themselves.” That is the counts two, four and seven on which Judge Holtzoff imposed consecutive sentences. Now the majority's opinion is illuminated somewhat by the minority. It -- it's again a merely a tentative agreement between us but I think the parties do have the common assumption that the majority assumed Judge Bazelon in his dissent might be right about the fact that some nine of these counts could not be sustained on appeal. We don't know that. If you just do numerology between these two opinions, you'll come out with a one count disparity. But the truth of the matter is that they seem to have avoided the consecutive sentence counts, two of which Judge Bazelon very clearly knocked out and they held themselves to five concurrent sentence counts, which is all that he left standing when he was done with the trial court's judgment. He first said, relying on Blockburger that these second deliveries in the case of each of the two later sales were simply following the same impulse as the first deliveries and that only one sale was involved here and since sale was the crime, unquestionably, that was only three counts per -- per sale. Now, it's only a fortuity that this involved the Blockburger case. Still, Blockburger was an opinion in two parts and the first part of this opinion turned out to be lenient to the petitioner in this case, and the second part of the opinion turned out to be stringent to him. The first part of Blockburger says that if you have two immediately consecutive transactions, but generated by a single impulse then that is only one crime and this is relied on Wharton's Criminal Law. This is at 284 in the area of 302 and 300 of the Blockburger opinion and then at 303 to 305 we come to the nub of the question that was before the Court in Gore and that's the question I'd like to discuss first. In Blockburger and I think it's an interesting thing that the Gore opinion never -- never [Laughs] really cited, never really quoted the Blockburger rule, but the Court -- the Court in Blockburger said the applicable rule is that --
Felix Frankfurter: Did you cite it? Was the case cited?
James H. Heller: The case was cited, but the rule was not quoted in the opinion, Your Honor. That's all. The applicable rule is that where the same act of transaction violates two distinct statutory provisions, the test could be applied to determine whether there are two offences or only one, is whether each provision requires proof of an additional fact, which the other does not. Now, it is a little odd I admit, to be here the following term having also argued a bit in the Gore case to urge this Court to reconsider Gore, Gore having been an urging to reconsider Blockburger. I definitely think that the reasoning in Gore is not sound. I think there are reasons why this case may present another opportunity to look at it. In the first place this case involves the record and the evidence and if the Blockburger rule applies this case really exemplifies the technicalities, the almost minutiae which become the vital -- terminate -- determinators of crime and punishment and lots of punishment maybe in certain cases, under the Blockburger rule. In the second case while it's more of an emotional factor I think the indictment in this case indicates the abuses to which the Blockburger mentality can be carried and I might say that had the Government not said at the -- the beginning of the trial in this case that they were relying on the concept of sale as opposed to delivery or distribution or giving away, which these narcotics laws allow to, to be punished, we might have 12 counts in this case. We might have 12 counts because they might have chosen a different unit of prosecution and it's one that the statute provides for. And as I read Gore, one of the basic things that it says and perhaps the basic thing is that where Congress has written these three statutes, has imposed three different requirements for the sale of narcotics, has said these are different times in history and has made no effort to refer to the way in which they should used together. This Court will presume that each does state a separate crime even though for suit in one transaction. If I -- if I read Gore correctly in saying that I must say I think there are a number of instances, some of them which may be imagined and some of them which are actual, which certainly limit that rule. I might say at the beginning then I -- I can't say personally. I say can't personally how the failure of Congress to consider the interrelationship of narcotics statutes which it was never informed were being applied simultaneously can be taken to mean that it assumed that they could be applied cumulatively. The Court did concede in Gore --
Felix Frankfurter: Do you want us to assume the contrary?
James H. Heller: I -- I don't exactly do that, Your Honor. I think what we come to is an open area in which there's a choice for this Court, as I think there was a choice in the other prosecution cases and I don't say these cases are like those cases, exactly.
Felix Frankfurter: They're so different -- they're very different and I --
James H. Heller: They're different in --
Felix Frankfurter: (Inaudible) then I have a great deal of sympathy with your general attitudes towards the prosecution or multiplication nobody could add more sympathy my sympathy (Inaudible) speaking that it's the business of the Court to see to it the District Attorneys exercise gentlemanly restraint.
James H. Heller: No, I don't -- I don't contend that, Your Honor. I think we're in an area where the judiciary has certainly the power to limit the prosecution. If I could take the Bell case for instance which I think is the most eloquent of the rule of lenity cases. The Bell case is a case in which the Mann Act says it's unlawful to induce, entice or compel any woman or girl to transport her across the stateline with the intent or purpose to induce, entice or compel any woman or girl into debauchery or for immoral purposes. Now listening to that, reading that statute, seeing that it says any women or girl twice, one would have thought that if the principle of leaving things where Congress left them, which is what the Government has argued both very hotly, first in Gore and again in this case, is to be the principle, then certainly that Act makes any woman or girl, not a group of them who happened to be riding in one car, the important unit, certainly to Congress intended to be severe with white slavers.
Felix Frankfurter: What you're doing in that case is what Mr. Justice Holmes called, trying to break the faggot up into sticks.
James H. Heller: Well, I mean --
Felix Frankfurter: Namely -- namely you had one statute, the congressional power was the question of transportation and then the doctrine of lenity can be properly and nobody believes it as more than I do. But when you have three statutes, that the history and the constant increase in punishment to assume that Congress is going to be increasingly tender, what is the phrase that you saw (Inaudible)
James H. Heller: But, Your Honor the point that I -- that I've have been trying to make both in the brief and here is that there isn't question about severity here. There isn't any question about that in the Mann Act, either. There isn't any question about that severity was amply served. As a matter of fact it may be served by death of the person.
Felix Frankfurter: It hasn't been yet been suggested that the Mann Act should be followed by capital punishment and we have had bills and for all I know they're under statute (Inaudible)
James H. Heller: Precisely, Your Honor.
Felix Frankfurter: If you know better than I do, how far has Congress gone in the last statute?
James H. Heller: In the --
Felix Frankfurter: Were they --
James H. Heller: -- in the Narcotics Act of 1956, it went so far that we argued in Gore and I think plausibly, although I don't intent to reargue this part of Gore very much. I think we argued very plausibly that when anything gets this severe on a single punishment there no longer is any basis for this Court to presume correlated multiple punishments in a case and the courts have, since the earliest English history has been telling prosecutors that you may not do on top of this.
Felix Frankfurter: Let me call your attention, Mr. Heller, to the argument, was it on a statute that was passed with the last Congress, the Youth Probation Act or something in which they took great care to accept, a lot of speeches by Congressman, great care, was afforded the youth?
James H. Heller: I -- I'm not familiar with it, Your Honor.
Felix Frankfurter: Great care was taken by various members in both houses to see it shouldn't apply to narcotics case. The whole history of narcotic legislation must be taken into account and not consider this problem as an abstract problem the way you do.
James H. Heller: But, Your Honor, I'm not trying to consider it abstract. I think nothing could be more real, and I concede that nothing in a sense could be less legal, than the question of how long a man is to serve in -- his time in prison, but let me suppose for Your Honor, that in the Mann Act, let me suppose for Your Honor that in the Mann Act there are three women in the automobile and the evidence shows that one of them he has induced because of affection for him. One of them he's enticed with money, and one of them he has compelled by brute force. Still it begins to look once again and let me suppose further that the Mann Act spells out these three different crimes inducing, enticing and compelling in three different statutes. I don't think that Bell case would have come out differently. I think the Prince case is the evidence of it and I'm (Voice Overlap)
Felix Frankfurter: I think you've reached by your argument persuades from an argument to this Court to join others and become a majority in overruling Bell, you might accomplish that by your argument.
James H. Heller: I don't think anybody is likely to overrule Bell. Although, I don't want to speak for the rest of the Court, Your Honor. I -- I think Bell stated that there were points at which we simply arrived at an open area and ambiguity.
Speaker: (Inaudible)
James H. Heller: I -- I might add too, that -- that this is case is not -- is not dissimilar from either the Mann Act or the Prince case, although it is from universal CIT in that all of these in federal laws are only supplementary to state laws. They were passed for that reason and there is a history to the laws which I think is quite relevant here, and the history is that these laws like the law in Prince which has after all two sections of a single statute as opposed to two different statutes, but passes at widely different points in time, is that they were gap-patching, though. That in one instance Congress had passed an import law, but it didn't believe that, that got a domestic traffic of drugs that are already slipped in Then it passed the Harrison Act and really in passing the Harrison Act it was most concerned with doctors, because the one section of the Harrison Act that went at general people was the one that the case of Jin Fuey Moy knocked out and then in 1919 in response to that decision the Court passed the third law and probably the third law does in its wake aim most directly at the ordinary trafficker. And that the import law as a matter of fact is very comparable to one which enforces the customs laws. It's intended to aid, to get offenses and receivers of imported goods. It's not intended for instance that if you or I are carrying around an ostrich skin wallet, which was illegally imported that we are to be put on trial and have to explain to our -- as to the satisfaction of the jury why we had that, since it was illegally imported. And this is a much, much older statute from which the import/export law is taken. Now, these registration requirements are -- are circuitous. There is no question about it, to put a stamp on the drug, which nobody believes has really got a revenue purpose. The only real revenue from these laws is from confiscations and from the registration of people who normally are authorized to deal in them, doctors, wholesalers, hospitals, veterinarians. These registration laws are circuitous, but there's no question about the fact from the history that that was due to the doubts about how to go about this at the time, and I think two, I could illustrate this, by supposing an analogy in the bank robbery law. Let's suppose that Congress instead of wishing to penalize the actual robbery of the bank, passes a law or five laws, four laws which, one of which says it's illegal to drive to a bank with an intent to rob it. It's illegal to enter the bank that was section involved in Prince with intent to rob it. Having robbed a bank it's illegal to leave the bank. Having left the bank having robbed it, it's illegal to not report it within 30 days.
Earl Warren: We will recess now.